DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are moot in view of the new grounds of rejection.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitation(s):
a motion unit at the base, the motion unit constructed and arranged to at least one of rotate…and translate (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use generic placeholder(s):
unit (claim 1)
coupled with functional language:
rotate; translate (claim 1)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
rotary motor for rotation; linear motor for translation
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3 and 146-148 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, “the body lumen of interest” lacks proper antecedent basis in the claim. 
Regarding claims 146-148, it is unclear as to whether the “user interface” is referring to the aforementioned “display user interface”.
Regarding claim 148, “the displayed colors” and “the correct temperature” lack proper antecedent basis in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3 and 146-148 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2012/0232821, of record) in view of Bouma (US 7382949, of record) in view of Kura (US 2008/0033245, of record) in view of Vertikov (US 2011/0029049).
Regarding claim 1, Liu discloses a system that produces temperature estimations of a tissue surface ([0008]: “could be used to measure temperature in real time”), comprising: a base (Fig 1: catheter is attached to a base system) a probe assembly having a proximal end and a distal end, the proximal end of the probe assembly at the base and extending along a longitudinal axis (Fig. 1: catheters are probes having proximal and distal ends), including: a probe connector (Fig. 1: fibers of the catheter are connected to optical components proximal to the base); a fiber assembly extending through the probe assembly (Figs. 1-3; [0020], [0033]: optical fibers are used) the fiber assembly including at least one fiber constructed and arranged to receive infrared energy ([0002]: infrared wavelengths are used in OCT) from the tissue surface ([0033], Fig. 3: “reflection /scattering lights from the target”).  Liu does not explicitly disclose a motion unit at the base, the motion unit constructed and arranged to at least one of rotate the at least one fiber relative to the base about the longitudinal axis and translate the at least one fiber relative to the base in a linear direction along the longitudinal axis.  However, Bouma teaches a motion unit arranged to rotate a fiber about a longitudinal axis and translate the (4:13-20, Fig. 2: the “motor 37” rotates the fiber and the “translation stage 40” allows for pull back operation).  Both Liu and Bouma are directed medical OCT catheters (Liu @ [0032]; Bouma @ 4:48-50).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the rotational and translational mechanisms of Bouma to the optical fiber data acquisition of Liu, as to provide 3D scanning capabilities to an optical probe for enhanced imaging of target structures (Bouma @ 1:21-28 - “to generate r-ɸ cross-sectional images”, “to obtain 3D images”).  Neither Liu nor Bouma explicitly disclose that a handle at the proximal end of the probe assembly is removably coupled to a first coupling mechanism that is coupled to the base; and a second coupling mechanism at the motion unit wherein the probe connector is removably coupled to the second coupling mechanism.  However, Kura teaches a handle ([0051], Fig. 1: “knobs 23, 24”, “switches 27” are part of a handle) at the proximal end of a probe that is removably coupled to a first coupling mechanism that is coupled to a base ([0054], Fig. 1: “control device 3” is a base that is removably coupled to “universal cord 28”), and, a second coupling mechanism at the motion unit ([0044], Fig. 1: “rotating driving device 9” is a motion unit), wherein a probe connector is removably coupled to the second coupling mechanism ([0044], Fig. 1: “endoscope insertion portion 7” is detachably attached to rotating driving device 9”).  Liu, Bouma, and Kura are all directed to medical endoscopic instruments (Kura @ Abstract: “endoscope system”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the detachable connections of Kura to the imaging system of Liu and Bouma, as to provide a common means of facilitating modularity between separate parts of an integrated system.  Neither Liu, Bouma, nor Kura explicitly disclose a controller that processes infrared energy ([0186]: “temperature mapping”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the temperature mapping of Vertikov to the optical system of Liu, Bouma, and Kura, as to provide useful temperature information of tissue.
Regarding claim 2, Liu does not explicitly disclose that the motion unit comprises: a rotary motor having a hollow shaft, wherein the probe connector is positioned in the hollow shaft, and wherein the hollow shaft is driven by the motion unit to rotate the at least one fiber about the longitudinal axis.  However, Bouma teaches a rotary motor having a hollow shaft, wherein the hollow shaft is driven by the motion unit to rotate the at least one fiber about the longitudinal axis (Fig. 2: “tubular structure 26” is considered to be a rotary motor because a motor is broadly defined as a structure that imparts motion - in this case the “tubular structure 26” imparts motion to the “optical fiber 20”).  Both Liu and Bouma are directed medical OCT catheters (Liu @ [0032]; Bouma @ 4:48-50).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the rotational and translational mechanisms of Bouma to the optical fiber data acquisition of Liu, as to provide 3D scanning capabilities to an optical probe for enhanced imaging of target structures (Bouma @ 1:21-28 - “to generate r-ɸ cross-sectional images”, “to obtain 3D images”).  Neither Liu nor Bouma explicitly disclose that a probe connector is positioned in the hollow shaft.  However, Kura teaches a probe connector that is positioned to connect to a rotating motion unit ([0044], Fig. 1: “endoscope insertion portion 7” is detachably attached to rotating driving device 9”).  Liu, Bouma, and Kura are all directed to medical endoscopic instruments (Kura @ Abstract: “endoscope system”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the connection of Kura to the imaging system of Liu and Bouma, as to provide a common means of facilitating modularity between separate parts of an integrated system.
Regarding claim 3, Liu does not explicitly disclose that the rotary motor and the linear motor operate independently of each other.  However, Bouma teaches independent rotational and translational motor devices (Fig. 2, 5:38-40 - “rotary junction can be mounted on a motorized linear translation state”).  Both Liu and Bouma are directed medical OCT catheters (Liu @ [0032]; Bouma @ 4:48-50).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the rotational and translational mechanisms of Bouma to the optical fiber data acquisition of Liu, as to provide 3D scanning capabilities to an optical probe for enhanced imaging of target structures (Bouma @ 1:21-28 - “to generate r-ɸ cross-sectional images”, “to obtain 3D images”).
Regarding claims 146 and 147, neither Liu, Bouma, nor Kura explicitly disclose that the user interface is configured to display the temperature map of at least one of a one-, two- , or three-dimensional representation of the tissue surface or that there is additional temperature information.  However, Vertikov teaches a catheter that is used for at least a one-dimensional mapping of the temperature of tissue, which constitutes as an additional piece of information ([0186]: “temperature mapping”).  Thus, it would have been obvious to one of ordinary skill in 
Regarding claim 148, neither Liu, Bouma, nor Kura explicitly disclose that the controller is configured to output a temperature key to the user interface for associating the displayed colors of the temperature map to the correct temperature.  However, Vertikov teaches a catheter that is used for mapping the temperature of tissue ([0186]: “temperature mapping”).  One having ordinary skill in the art would have found it obvious to use a color-based indication of temperature because color is conventionally used to distinguish temperatures in a temperature map.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the temperature mapping of Vertikov to the optical system of Liu, Bouma, and Kura, as to provide useful temperature information of tissue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Examiner, Art Unit 3793   

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793